RENDERED: JANUARY 28, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0934-WC


TRACTOR SUPPLY COMPANY.                                             APPELLANT



                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
                       ACTION NO. WC-19-89274



SHIRLEY JOHNSON;
HONORABLE JONATHAN
WEATHERBY, ADMINISTRATIVE
LAW JUDGE; AND WORKERS’
COMPENSATION BOARD                                                   APPELLEES



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; CETRULO AND McNEILL, JUDGES.

CETRULO, JUDGE: An Administrative Law Judge (“ALJ”) awarded Shirley

Johnson (“Johnson”) temporary total disability (“TTD”) benefits, permanent partial

disability (“PPD”) benefits, and medical benefits for an injury she sustained while
working in the course of her employment with Tractor Supply Company (“TSC”).

TSC filed a petition for reconsideration, which the ALJ overruled. TSC then

appealed to the Workers’ Compensation Board (“Board”), which affirmed the

ALJ’s decision. Upon review, we agree with the ALJ and Board.

                  FACTUAL AND PROCEDURAL HISTORY

             Johnson worked for TSC for three and a half years. There, her work

consisted of moderate-to-heavy manual labor as an assistant manager and receiver.

In those roles, Johnson helped customers load their vehicles, unloaded pallets of

dog food (each pallet containing 40-50 bags), readied inventory for shipment, and

scanned items and returned them to shelves. On February 25, 2019, while

unloading bags of dog food, Johnson sustained a lower-back injury. In July 2019,

Johnson returned to “light duty” work at TSC. In that new capacity, she worked

the cash register while sitting on a stool and assisted with rearranging seasonal

shelves. At some point thereafter, TSC instructed Johnson to finish using her

Family and Medical Leave Act (“FMLA”) leave until she was cleared to return to

full-duty work. Then in January 2020, TSC terminated Johnson’s employment.

             At the time of the hearing, Johnson was looking for a new job that did

not require any lifting. Johnson testified that she was no longer able to perform the

same duties she did before her injury because she still had back pain that radiated




                                         -2-
down her hip and legs. She also testified that she was able to pick up her 15-pound

grandson but could only do so for a few minutes at a time.

            Through the course of her treatment, Johnson saw three doctors who

later offered testimony on her condition: Dr. Rice, Dr. Primm, and Dr. Madden.

Initially, Johnson sought treatment from her primary care physician, who then

referred her to Dr. Rice, an orthopedic surgeon. According to Dr. Rice’s treatment

notes, he diagnosed Johnson with a lumbar strain, recommended physical therapy,

and restricted her to light duty. Dr. Rice also ordered a lumbar MRI, which he

interpreted as showing a small central disc bulge at L5-SI without any significant

central foraminal stenosis. After Johnson continued to complain of low-back pain

radiating into both buttocks, Dr. Rice recommended medial branch blocks, which

were performed in September of 2019 and in February of 2020. He also prescribed

pain medication and recommended radiofrequency ablations, which were

performed in July and October of 2020. Most recently, Dr. Rice diagnosed

Johnson with a lumbar strain and spondylosis in October 2020. Dr. Rice stated

that Johnson complained of radicular pain without objective evidence of

radiculopathy. He further explained that a physician can ascertain radiculopathy

by manipulating the spine.

            Next, Dr. Primm, another orthopedic surgeon, examined Johnson and

reported that he agreed with many of Dr. Rice’s findings and recommendations for


                                        -3-
treatment. He then noted that he believed Johnson fell under a diagnosis related

estimate (“DRE”) Lumbar Category I, 0% impairment rating pursuant to the 5th

Edition of the American Medical Association, Guides to the Evaluation of

Permanent Impairment (“AMA Guides”).

             Finally, Dr. Madden, an osteopathic physician, examined Johnson and

reported that he reviewed Dr. Rice’s MRI report, which showed “L4-5, L5-S1

HNP with left and central protrusions.” He also performed a physical exam and

diagnosed Johnson with low-back pain, lumbosacral disc herniations at L4-S1,

lumbar degenerative disc disease, and lumbosacral radiculopathy. He then

assessed a 13% impairment rating, citing to DRE Lumbar Category III pursuant to

the AMA Guides. He further noted that Johnson reached maximum medical

improvement (“MMI”) on December 13, 2019 and restricted her from lifting over

10 pounds; lower extremity repetitive motion; and bending, twisting, climbing,

crouching, stooping, kneeling, and prolonged sitting and standing. Due to these

restrictions, he explained, Johnson did not retain the physical capacity to return to

the job she was performing at the time of the injury.

             In January 2021, the ALJ held a benefit review conference followed

by a formal hearing a couple of weeks later. After hearing the evidence, the ALJ

found the most recent physician’s – Dr. Madden’s – testimony was most credible

and adopted his determinations that Johnson’s impairment rating was 13% and that


                                         -4-
Johnson reached MMI on December 13, 2019. Using these findings, the ALJ

determined Johnson was entitled to the three-multiplier income benefit

enhancement, pursuant to Kentucky Revised Statute (KRS) 342.730(1)(c)1.1 The

ALJ awarded Johnson TTD, PPD, and medical benefits for her injury in the March

2021 order. TSC then filed a petition for reconsideration requesting further

findings of fact. The ALJ overruled that petition and TSC appealed to the Board.

The Board affirmed the ALJ’s decision because it found the ALJ based his findings

on substantial evidence.

                 TSC claims the ALJ – and the Board, by affirming the ALJ – erred

when it (1) accepted the physician’s determination that Johnson’s impairment

rating was 13% and (2) enhanced Johnson’s income benefits by the three-

multiplier specified in KRS 342.730(1)(c)1.

                                 STANDARD OF REVIEW

                 The ALJ is the finder of fact in workers’ compensation matters. Ira

A. Watson Dep’t Store v. Hamilton, 34 S.W.3d 48, 52 (Ky. 2000). In that regard,

                 KRS 342.285(2) provides that the Board shall not
                 reweigh the evidence and substitute its judgment for that
                 of the ALJ with regard to a question of fact. The
                 standard of review with regard to a judicial appeal of an
                 administrative decision is limited to determining
                 whether the decision was erroneous as a matter of
                 law. American Beauty Homes v. Louisville & Jefferson
                 County Planning & Zoning Commission, Ky., 379

1
    KRS 342.730(1)(c)1. is discussed in detail below.

                                                -5-
            S.W.2d 450, 457 (1964). Where the ALJ determines that
            a worker has satisfied his burden of proof with regard to
            a question of fact, the issue on appeal is whether
            substantial evidence supported the determination.
            Special Fund v. Francis, Ky., 708 S.W.2d 641, 643
            (1986). Substantial evidence has been defined as some
            evidence of substance and relevant consequence, having
            the fitness to induce conviction in the minds of
            reasonable people. Smyzer v. B.F. Goodrich Chemical
            Co., Ky., 474 S.W.2d 367 (1971). Although a party may
            note evidence which would have supported a conclusion
            contrary to the ALJ’s decision, such evidence is not an
            adequate basis for reversal on appeal. McCloud v. Beth-
            Elkhorn Corp., Ky., 514 S.W.2d 46 (1974). The crux of
            the inquiry on appeal is whether the finding which was
            made is so unreasonable under the evidence that it must
            be viewed as erroneous as a matter of law. Special Fund
            v. Francis, supra, at 643.

Id. (emphasis added).
                                   ANALYSIS

                              I.    Impairment Rating

            TSC first argues that Dr. Madden’s report did not conform to the

AMA Guides’ standards when assessing Johnson’s impairment rating.

Specifically, TSC claims that Dr. Madden’s examination of Johnson – which

consisted of the palpation of her spine, review of her MRI, and analysis of her deep

tendon reflexes – did not meet the burden to establish “radiculopathy” under the

AMA Guides and therefore did not justify the 13% impairment rating. TSC further

claims that Dr. Madden’s findings were inaccurate and did not adhere to the AMA

Guides because, it claims, they contradicted Dr. Rice’s and Dr. Primm’s findings.


                                        -6-
            However, Kentucky caselaw provides clear guidance on how a

physician must use the AMA Guides:

                   Under our law, the AMA Guides are an integral
            tool for assessing a claimant’s disability rating and
            monetary award. So to be useful for the fact-finder, a
            physician’s opinion must be grounded in the AMA
            Guides. . . .

                    To be grounded in the Guides is not to require a
            strict adherence to the Guides, but rather a general
            conformity with them. We also note that the Court of
            Appeals in [Jones v.] Brasch-Barry [General
            Contractors, 189 S.W.3d 149, 153 (Ky. App. 2006)]
            seemingly also did not require strict adherence to the
            Guides: An ALJ cannot choose to give credence to an
            opinion of a physician assigning an impairment rating
            that is not based upon the AMA Guides. An opinion that
            is based upon the Guides is different from one that
            strictly adheres to the Guides.

Plumley v. Kroger, Inc., 557 S.W.3d 905, 912-13 (Ky. 2018) (internal quotation

marks and citations omitted).

            We agree with the Board that the ALJ considered substantial evidence

when adopting Dr. Madden’s impairment rating and determining it was based on

the AMA Guides:

            The ALJ found Johnson’s testimony regarding her
            symptoms and pain credible and consistent with Dr.
            Madden’s opinions. The ALJ noted Dr. Madden
            diagnosed low back pain, lumbosacral disc herniations at
            L4-SI, lumbar degenerative disc disease, and lumbosacral
            radiculopathy, and assessed a 13% impairment rating.
            The ALJ found Dr. Madden’s assessment of impairment
            most credible, noting it was made pursuant to the AMA

                                       -7-
                 Guides. He was persuaded by Dr. Madden’s testimony
                 that his opinion was based upon the objective medical
                 evidence available and Johnson’s demonstrated
                 symptoms. Therefore, the ALJ found, “the findings of
                 Dr. Madden were credibly rendered in accordance with
                 the AMA Guides and constitute objective medical
                 findings upon which a finding of work-related injury may
                 be properly based.”

Board opinion, p. 7.

                 This Court has stated that “if the physicians in a case genuinely

express medically sound, but differing, opinions as to the severity of a claimant’s

injury, the ALJ has the discretion to choose which physician’s opinion to believe”

so long as the opinion is based on the AMA Guides. Brasch-Barry, 189 S.W.3d at

153. Here, the ALJ analyzed Dr. Primm’s and Dr. Madden’s examination reports

and opinions concerning Johnson’s impairment rating.2 The ALJ, using his

discretion, determined Dr. Madden’s opinion was more credible. He outlined his

reasons for so concluding, one of which was that only Dr. Madden provided sworn

deposition testimony. Further, Dr. Madden’s deposition testimony showed his

methodology for determining Johnson’s impairment rating complied with the

AMA Guides. Moreover, there is no opinion from any other medical expert that

Dr. Madden’s impairment rating was not in compliance with the AMA Guides.

Therefore, there is substantial evidence Dr. Madden’s application of the AMA



2
    Dr. Rice did not submit an opinion concerning Johnson’s impairment rating.

                                                -8-
Guides was based on medical evidence and properly supports the impairment

rating.

                                    II.   Multiplier

             Next, TSC argues the ALJ erred when it adopted the three-multiplier,

pursuant to KRS 342.730(1)(c)1. Under KRS 342.730(1)(c)1.:

             If, due to an injury, an employee does not retain the
             physical capacity to return to the type of work that the
             employee performed at the time of injury, the benefit
             for permanent partial disability shall be multiplied by three
             (3) times the amount otherwise determined under
             paragraph (b) of this subsection . . . .

(Emphasis added.)

             The statute makes clear that the ALJ must consider the type of work

the employee performed at the time of injury. TSC argues, however, that “the

spirit by which the statute was enacted” calls for “more sophisticated definition of

‘type of work.’” We disagree.

             TSC claims that we should look to Johnson’s broader job title of

“manager” to determine whether she could return to the type of work she

performed. TSC further suggests we look to the work she conducted prior to her

job with TSC, more than three years before the injury. The statute and relevant

caselaw, however, require us to look to the “type of work that the employee

performed at the time of injury[.]” KRS 342.730(1)(c)1. See also Plumley, 557

S.W.3d at 917 (this Court looked to whether the employee “retain[ed] the physical

                                          -9-
capacity to return to the type of work that [he] performed at the time of injury . . .

.”).

             This Court has clarified the same issue: “To determine if an injured

employee is capable of returning to the type of work performed at the time of

injury, an ALJ must consider whether the employee is capable of performing

‘the actual jobs that the individual performed.’” Trane Com. Sys. v. Tipton, 481

S.W.3d 800, 804 (Ky. 2016) (quoting Ford Motor Co. v. Forman, 142 S.W.3d 141,

145 (Ky. 2004)).

             In Forman, the claimant worked as an assembler pre-injury. After she

recovered, she returned to work as an assembler, but was not able to perform all

the tasks in that classification. Unlike here, the ALJ did not apply the three-

multiplier to the claimant’s award because she returned to the same job

classification that she had pre-injury. However, the Board reversed, finding that

the ALJ erred by using the claimant’s job classification as the standard for refusing

to enhance the award. The Court of Appeals affirmed the Board and found that the

ALJ must analyze all the evidence to determine what jobs the claimant performed

at the time of her injury and then find whether she retains the physical capacity to

return to those jobs. Id. If she did not retain the physical capacity to return to

those jobs, even if she returned to the same job classification, she would be entitled

to the three-multiplier. Id.


                                         -10-
             Pre-injury and before Johnson’s move to “light duty” work, she

regularly lifted moderate-to-heavy inventory and unloaded pallets. After the

injury, Johnson was no longer able to perform those tasks and instead sat at the

cash register, occasionally rearranging seasonal shelves before being terminated.

Even while on “light duty,” TSC provided assistance to Johnson to complete her

tasks. Under Dr. Madden’s direction, Johnson could not (and did not) return to the

same type of work she was performing prior to the injury.

             This Court confirmed that KRS 342.730(1)(c)1. refers to the specific

acts an employee performed prior to an injury, not a broad reference to a job title

they once held. Forman, 142 S.W.3d 141. The ALJ’s finding that Johnson was

entitled to the three-multiplier was not erroneous and is supported by substantial

evidence.

                                  CONCLUSION

             For these reasons, we AFFIRM the Board.



             ALL CONCUR.



BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE SHIRLEY
                                           JOHNSON:
Walter E. Harding
Louisville, Kentucky                       Dan Scott
                                           Lexington, Kentucky


                                        -11-